Citation Nr: 1503794	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reopened and denied a claim of service connection for a right shoulder impingement.  

In March 2014, the Veteran testified before the undersigned via a videoconference hearing.  A transcript has been associated with the claims file.   


FINDING OF FACT

The Veteran's right shoulder disability is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in April 2012 that provided information as to what evidence was required to reopen and substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

The duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records, including military hospital records from Fort Riley, have been obtained and considered.  The Board notes that the Veteran contends his service treatment records are incomplete, as they do not record the numerous instances of treatment for right shoulder problems he contends he underwent.  The Board has reviewed the service records, and notes that those records show continuous entries before, during and after the alleged 5-year period in which the injury occurred.  In fact, there are treatment records dated in 1985, 1986, 1987, 1988, 1989, and there are no documented complaints or treatment for a right shoulder injury.  The Board finds that the records are complete, and points out that the absence of mention of treatment for right shoulder complaints in such circumstances is entirely consistent with such complaints never having been made.

The Veteran was afforded a VA examination in July 2012 in relation to his claim.  The examination addressed the pertinent criteria, and there is no argument or indication that it is inadequate.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)(2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the March 2014 hearing, the undersigned identified the issue and sought information to determine whether all relevant records had been obtained.  The Veteran's representative demonstrated an understanding of the issue by arguing that there was evidence showing the Veteran met the criteria for service connection.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Analysis

Post-service military hospital records show a diagnosis and subsequent treatment for right shoulder impingement.  Thus, the requirement that there be a current disability is satisfied.  

Service treatment records show that in July 1994, the Veteran complained of right shoulder pain following lifting weights 24 hours earlier.  The diagnosis provided was muscle strain.  There were no additional complaints related to the right shoulder while in service.  The Veteran did not report right shoulder complaints on service examinations in February 1978, May 1981, March 1990, or April 1996.  

On VA examination in July 2012, the Veteran reported that while stationed at Fort Benning between 1980 and 1985, "I lifted something or something banged up against my shoulder."  He also reported falling off his bike while in Germany between 1985 and 1990.  He stated that he was examined by a physician who told him he had torn ligaments in his right shoulder.  He also reported that in 1994, he was treated for inflamed tissues in the right arm after lifting kitchen equipment.   He stated he could not recall if X-rays were taken.  The examiner concluded that the claimed right shoulder disability was not related to service.

At the March 2014 hearing, the Veteran testified that the injury to his right shoulder occurred while he was stationed in Germany around 1988 or 1989.  He reported taking a tumble from his bike and landing on his right shoulder.  He stated that he sought immediate medical attention.  His arm was placed in a sling and he was placed on profile for two weeks.   

Treatment records from the Irwin Army Community Hospital document treatment and therapy for right shoulder impingement beginning in 1999.  The records repeatedly note that there was no known injury associated with the condition.  See e.g., Irwin Army Community Hospital record, dated July 20, 1999.  In September 1999, the Veteran reported a three-week history of right shoulder pain.  He denied trauma or a history of injury.  The Veteran again denied a history of trauma in November 1999.  

Due to the varying accounts of whether or not an injury incurred while in service, the Board finds that in this regard, the Veteran's account is not credible.  With the respect to the contention that there are missing service medical records, as already mentioned, the Board finds that the records are complete.  The only mention of right shoulder problems in those records is the July 1994 entry.  The continuous documentation of treatment for other conditions through the years makes more implausible the Veteran's contentions that he repeatedly sought treatment for a right shoulder condition.  The Board thus finds there is no credible evidence of an in-service injury or disease.  

The evidence also does not establish a nexus between the current disability and service.  The July 2012 VA examiner opined that the Veteran's right shoulder impingement was not likely related to active service.  He noted the absence of evidence documenting in-service injury.  With respect to the July 1994 complaint, he explained that that the absence of chronicity while in service and immediately following service made it less likely that the Veteran's current right shoulder condition was related to service.  While the opinion was based on the absence of documented treatment in service or the presumptive period, in this case such does not render the conclusion inadequate.  Indeed, as noted previously, in this case there is no credible lay evidence of in-service occurrence or chronicity for the examiner to have considered.  Therefore, the response provided is not unfairly prejudicial to the Veteran.

At the March 2014 Hearing, the Veteran testified that two doctors at the Irwin Army Community Hospital indicated that his current right shoulder condition may be related to service; he was unable to clearly identify the physicians.  Although the Veteran is competent to report what a doctor may have told him, and there is no reason to find him incredible in this regard, the Board finds the doctors' indications of a nexus are outweighed by the July 2012 VA examiner's findings as they were unsupported by a rationale as described by the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As earlier noted, the Veteran is competent to testify to observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Layno, supra.  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See 38 C.F.R. § 3.159(a)(1); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  In this case, the Board finds that the matter of the etiology of a shoulder disorder characterized by a pathology not capable of observation or confirmation without special medical equipment, such as shoulder impingement, is one which requires medical expertise.  Therefore, to the extent that the Veteran is claiming that his right shoulder disability is the result of his military service, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.

In conclusion, the preponderance of the evidence is against the Veteran's claim of service connection for right shoulder disability.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right shoulder disability is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


